 



 



Corporate Capital Trust 8-K [cct-8k_072213.htm]

Exhibit 10.1





 

CONTROL AGREEMENT

 

Control Agreement dated as of July 22, 2013 (this “Agreement”), by and among The
Bank of Nova Scotia (“Party A”), Halifax Funding LLC (“Party B”), and State
Street Bank and Trust Company (the “Custodian”).

 

WHEREAS, pursuant to a custodian contract between the Custodian and Party B (as
amended and in effect from time to time, the “Custodian Agreement”), the
Custodian acts as custodian for Party B’s assets and maintains a custodial
account for Party B; and

 

WHEREAS, pursuant to the terms of an ISDA Master Agreement and Credit Support
Annex between Party A and Party B initially dated as of November 15, 2012
(including all schedules thereto and confirmations of transactions thereunder
and as amended and in effect from time to time, the “Master Agreement”), Party B
will from time to time grant to Party A a security interest in certain assets in
the custodial account to secure Party B’s obligations to Party A under the
Master Agreement; and

 

WHEREAS, Party A, Party B and the Custodian are entering into this Agreement to
provide for the perfection of the security interest by control;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Definitions and Interpretation.

 

(a) Terms defined in the Uniform Commercial Code of the Commonwealth of
Massachusetts (the “UCC”) have the same meaning in this Agreement as in the UCC.
The term “instruction”, as used in this Agreement, includes an instruction under
section 9-104(a)(2) of the UCC.

 

(b) The term “Notice of Exclusive Control” is defined in Section 3(c). For
purposes of Sections 2(d) and 3(c), a reasonable time for the Custodian to act
on a Notice of Exclusive Control may not extend beyond (i) if the Notice of
Exclusive Control is received by the Custodian on or before 12 noon on the
Custodian’s local time of a banking day, the end of the next banking day
following the banking day of receipt or (ii) if the Notice of Exclusive Control
is received by the Custodian after 12 noon on the Custodian’s local time of a
banking day, the end of the second banking day following the banking day of
receipt.

 

2. Collateral Accounts.

 

(a) Party B will from time to time instruct the Custodian, by any of the means
mutually agreed to between Party B and the Custodian, to segregate certain U.S.
cash and U.S. dollar-denominated certificated and negotiable certificates of
deposit (each, a “Certificate of Deposit”), to the extent in each case
acceptable to all parties hereto and in which Party B has granted a security
interest to Party A (after giving effect to the segregation, the “Collateral”).

 

(b) Collateral other than cash Collateral will be identified and segregated on
the Custodian’s books and records under the name of Party B as the entitlement
holder for the benefit of Party A. The identification and segregation of the
non-cash Collateral are herein referred to as the “Securities Account”.

 

(c) The Custodian will satisfy the requirement to segregate cash Collateral by
identifying and crediting the cash Collateral to a separate deposit account (the
“Deposit Account” and, together with the Securities Account, the “Collateral
Accounts”) under the name of Party B as the Custodian’s customer for the benefit
of Party A.

 

 

 



(d) The Custodian will credit to the Deposit Account all interest, dividends and
other income received by the Custodian on the Collateral, which interest,
dividends and other income, when so credited, shall constitute Collateral for
all purposes hereof.

 

3. Control of the Collateral Accounts.

 

(a) The Custodian will not comply with instructions or entitlement orders
concerning the Collateral originated solely by Party B, except as provided in
Section 2(a).

 

(b) Except as provided in Section 2(a) and subject to Section 3(c) and 3(d), the
Custodian will take actions with respect to the Collateral Accounts only upon
written instructions and entitlement orders jointly executed and delivered by
Party A and Party B except that, if at any time a Net Shortfall is payable by
Party B to Party A or a Net Surplus is payable by Party A to Party B (in either
case pursuant to the terms of the Master Confirmation), Party A may, by notice
to the Custodian and Party B, instruct the Custodian to release to Party A or
Party B (as applicable) such amount of the Collateral as is specified in Party
A’s notice. Party A agrees with Party B that each such notice shall direct the
release of only that portion of the Collateral that has an aggregate Value equal
to the applicable Net Shortfall or Net Surplus. For purposes hereof, “Net
Shortfall”, “Net Surplus” and “Value” shall have the respective meanings as are
ascribed to such terms in the Total Return Swap Transaction Master Confirmation,
dated November 15, 2012, entered into between Party A and Party B. Party A and
Party B will provide the Custodian, in the form of Exhibit A (as it may be
amended from time to time), the names and signatures of their respective
authorized parties who may give notices, instructions or entitlement orders
concerning the Collateral Accounts. Methods of notice, instruction or
entitlement order other than as specified pursuant to the preceding sentence may
be used if Party A, Party B and the Custodian agree to appropriate security
procedures. For the avoidance of doubt, Custodian shall have no duty to
determine if a Net Shortfall or Net Surplus exists and shall have no
responsibility for determining Value as used in this agreement.

 

(c) Upon receipt by the Custodian from Party A of a notice in the form of
Exhibit B (a “Notice of Exclusive Control”) and following a reasonable time for
the Custodian to act thereon (as prescribed in Section 1(b) above), and,
thereafter until the Custodian’s receipt of a Revocation of Exclusive Control
(as defined below), the Custodian shall comply with instructions or entitlement
orders originated solely by Party A with respect to the Collateral Accounts,
without any further consent of Party B.

 

(d) If a Notice of Exclusive Control is delivered by Party A to the Custodian,
and subsequently, pursuant to the Master Agreement or otherwise, Party A becomes
no longer entitled to give notices, instructions or entitlement orders
concerning the Collateral Accounts at the exclusion of Party B, then Party A
agrees promptly to send a notice to the Custodian directing the Custodian to
comply with instructions or entitlement orders and other directions concerning
the Collateral Accounts originated jointly by Party A and Party B as
contemplated by Section 3(b) (a “Revocation of Exclusive Control”). Party A
agrees with Party B (without limiting anything in Section 5) that Party A shall
not issue a Notice of Exclusive Control (or its equivalent) with respect to any
Collateral Account unless an Event of Default or Termination Event (as defined
in the Master Agreement) has occurred and is continuing at the time such Notice
of Exclusive Control (or its equivalent) is issued.

 

4. Additional Assurances and Duties of the Custodian.

 

(a) The Custodian confirms that the Securities Account is, and will remain, a
securities account and that the Deposit Account is, and will remain, a deposit
account. The Custodian will act as a securities intermediary with respect to the
Securities Account and a bank with respect to the Deposit Account. As a
consequence of the Custodian Agreement being governed by the laws of the
Commonwealth of Massachusetts, the Commonwealth of Massachusetts is the
jurisdiction of the Custodian as securities intermediary and bank for purposes
of the UCC.



2

 

 

(b) Each of the parties hereto agree that all Certificates of Deposit credited
to the Securities Account shall be treated as financial assets as contemplated
by Article 8 of the UCC. The Custodian will not treat as a financial asset any
cash or cash balance in the Securities Account. Any financial assets credited to
the Collateral Accounts shall be registered in the name of the Custodian, its
subcustodian or their respective nominees, indorsed to the Custodian, its
subcustodian or their respective nominees or in blank or credited to another
securities account maintained in the name of the Custodian, and in no case will
any financial asset credited to the Collateral Accounts be registered in the
name of Party B, payable to the order of Party B or specially indorsed to Party
B except to the extent that the foregoing have been specially indorsed to the
Custodian or in blank. If for any reason any Certificate of Deposit is not
capable of being treated as a financial asset for all purposes of Article 8 of
the UCC, each of the parties hereto agree that the purpose of this Agreement is
to grant to Party A constructive possession of such Certificate of Deposit
pursuant to section 9-313 of the UCC and, for purposes of giving effect thereto,
the Custodian hereby acknowledges that it holds, and will hold, possession of
each such Certificate of Deposit credited to the Collateral Accounts as bailee
exclusively for the benefit of Party A subject to the terms of this Agreement
including, without limitation, all exculpations, indemnities and other benefits
accorded to the Custodian under this Agreement when acting as securities
intermediary, bailee or bank.

 

(c) The Custodian confirms that (1) it has not entered into and will not enter
into any agreement (other than the Custodian Agreement) with any other person or
entity under which the Custodian has agreed to (x) comply with instructions or
entitlement orders of such other person or entity relating to the Collateral or
the Collateral Accounts, or (y) hold possession of any Collateral for the
benefit of such other person or entity, (2) except for the claims and interest
of Custodian, Party A and Party B in the Collateral Accounts, the Custodian does
not know of any claim to, or interest in, the Collateral Accounts or in any cash
or other financial asset credited thereto, (3) apart from the Custodian
Agreement there are no other agreements entered into between the Custodian and
Party B with respect to the Collateral Accounts that enable Party B to deal with
assets in the Collateral Accounts, and (4) the Custodian has not entered into,
and until the termination of this Agreement will not enter into, any agreement
with Party B purporting to limit or condition the obligation of the Custodian to
comply with the terms of this Agreement. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against either the Collateral
Accounts or in any cash, financial assets or other assets credited thereto, the
Custodian will promptly notify Party A, provided, however, that the Custodian’s
failure to do so shall not give rise to any liability hereunder.

 

(d) Upon any pledge, release, or substitution of Collateral in the Collateral
Accounts, the Custodian will notify Party A within one business day of such
change. The Custodian will provide to Party A a copy of a statement of the
Collateral Accounts within five (5) business days of the end of the calendar
month and upon reasonable request from time to time; provided, however, that the
Custodian’s failure to forward a copy of such statement to Party A will not give
rise to any liability hereunder.

 

5. Exculpation of the Custodian.

 

(a) The Custodian will have no responsibility or liability for (i) determining
the adequacy of the Collateral, (ii) making or verifying any calculations
related to any Collateral requirements, (iii) the effect of foreign law with
respect to any Collateral issued, or for which the issuer's jurisdiction is,
outside of the United States or that is maintained with a foreign clearing
corporation or a foreign depositary bank, (iv) the effect of foreign law with
respect to any insolvency proceeding of Party B in which the insolvency tribunal
is located outside of the United States or (v) otherwise the creation,
attachment, perfection or priority of any security interest in favor of Party A
or the adequacy of the remedies of Party A to enforce any security interest.

 

3

 



(b) The Custodian will have no responsibility or liability (i) to Party A for
complying with instructions and entitlement orders under Section 2(a) originated
by Party B, (ii) to Party B for complying with a Notice of Exclusive Control or
with instructions or entitlement orders under Section 3(c) originated by Party
A, or (iii) to Party A for complying with a Notice of Exclusive Control or with
instructions or entitlement orders under Section 3(c) originated by Party A.

(c) The Custodian will have no duty to investigate or make any determination to
verify (i) the existence of a default or termination event under the Master
Agreement or otherwise, (ii) compliance by either Party A or Party B with the
Master Agreement or applicable law or (iii) Party A’s right to issue a Notice of
Exclusive Control or originate instructions or entitlement orders under Section
3(c).

(d) The Custodian will have no responsibility or liability with respect to the
Collateral Accounts except to the extent expressly set forth in this Agreement
including, without limitation, with respect to any duty to preserve, exercise or
enforce rights in the Collateral or the Collateral Accounts. The Custodian will
not be liable or responsible for any action done or omitted to be done by it in
good faith and in the absence of gross negligence or willful misconduct and may
rely and shall be protected in acting upon any notice, instruction, entitlement
order or other communication which it reasonably believes to be genuine and
authorized.

 

(e) The Custodian will not be liable for delays, errors or losses occurring by
reason of circumstances beyond its control, including, without limitation, acts
of God, market disorder, terrorism, insurrection, war, riots, failure of
transportation or equipment, or failure of vendors, communication or power
supply.

 

(f) The Custodian will have no responsibility or liability to Party A or Party B
or to any other person or entity for acting in accordance with any judicial or
arbitral process, injunction or other order, writ, judgment, decree or claim of
judicial lien relating to the Collateral Accounts, even if subsequently
modified, vacated or otherwise determined to have been without legal force or
effect.

 

(g) In no event will the Custodian be liable to any Party A, Party B or any
other person for indirect, consequential or special damages, even if the
Custodian has been advised of the possibility or likelihood of such damages.

 

6. Indemnification in Favor of the Custodian.

 

(a) Party B will indemnify and hold the Custodian harmless with regard to any
losses or liabilities of the Custodian (including reasonable attorneys’ fees)
imposed on or incurred by the Custodian arising out of any action or omission of
the Custodian in accordance with any notice, instruction, or entitlement order
under this Agreement.

 

(b) Party A will indemnify and hold the Custodian harmless with regard to any
losses or liabilities of the Custodian (including reasonable attorneys’ fees)
imposed on or incurred by the Custodian to the extent caused by (i) any action
or omission of the Custodian in accordance with any notice, instruction, or
entitlement order under this Agreement originated by Party A or (ii) the
reversal of any provisional credit to either Collateral Account occurring
following the Custodian’s receipt of a Notice of Exclusive Control.

 

7. The Custodian’s Compensation and Reimbursement Rights; Security Interest.

 

(a) Party B will pay and reimburse the Custodian for any reasonable advances,
fees, costs, expenses (including, without limitation, reasonable attorneys’ fees
and costs) and disbursements actually paid or incurred by the Custodian in
connection with this Agreement. Any fees, expenses or other amounts that may be
owing to the Custodian from time to time pursuant to the terms of this Agreement
or the Custodian Agreement shall be secured by any security interest that the
Custodian may have been granted under the Custodian Agreement or applicable law.
Upon a default by Party B in making payment or reimbursement, the Custodian
shall be entitled to exercise its rights and remedies as a secured party and
under applicable law against the Collateral and Collateral Accounts, in
accordance with the terms of the Custodian Agreement and applicable law. The
Custodian agrees that if it extends credit to Party B other than in the form of
overdrafts or advances used to acquire the Collateral credited to the Collateral
Accounts or fees or expenses pertaining to the maintenance of the Collateral
Accounts, any lien on the Collateral securing such credit shall be subordinated
to the lien of Party A with respect to the Collateral unless otherwise agreed by
Party A in writing.

 

4

 



(b) The Custodian will not be obligated to advance cash or investments to, for
or on behalf of Party B in the Collateral Accounts. However, if the Custodian
does advance cash or investments to the Collateral Accounts for any purpose,
Party B’s obligations to reimburse or repay the Custodian under Section 7(a)
shall be secured by the security interest referred to in Section 7(a).

 

(c) Except as provided in this Section 7, none of the cash, financial assets or
other items held in or credited to the Collateral Accounts or any security
entitlement in respect thereof will be subject to deduction, set-off, banker’s
lien or any other right in favor of any person other than Party B.

 

8. Relationship to Custodian Agreement.

 

(a) If a provision of this Agreement in favor of Party A conflicts with a
provision of the Custodian Agreement, the provision of this Agreement shall
control. However, this Agreement does not confer on Party A (i) any third-party
rights under the Custodian Agreement or (ii) any greater rights in respect of
the Collateral than would be available to Party B under the Custodian Agreement
in the absence of this Agreement.

 

(b) If a provision of this Agreement in favor of the Custodian provides a
greater right to the Custodian against Party B or subjects the Custodian to a
lesser liability to Party B than under the Custodian Agreement, the provision of
this Agreement shall control.

 

(c) Except as provided in Section 8(a) or (b), this Agreement does not modify
the terms of the Custodian Agreement, and the Custodian shall be and remain
entitled to all of the exculpations, indemnities and other benefits in its favor
under the Custodian Agreement, including those with respect to the Custodian’s
actions and omissions under this Agreement. Instructions and entitlement orders
originated by any party under this Agreement will constitute “Proper
Instructions” under and as defined in the Custodian Agreement.

 

9. Notices. Any notice, instruction, entitlement order or other communication
required to be given hereunder will be in writing and may be sent by hand, or by
facsimile transmission, or overnight delivery by any recognized delivery
service, prepaid or, for termination of this Agreement only, by certified or
registered mail, and addressed as follows, or to such other address as any party
may hereafter notify the other parties in writing:

 

If to Party A, then:

 

The Bank of Nova Scotia

GWS – Collateral Management

720 King St. West, 4th Floor, Toronto, Ontario

Attention: Senior Manager – Global Wholesale Services

Telephone.: 416-866-4587

Facsimile: 416-866-6865



5

 

 



If to Party B, then:

 

Halifax Funding LLC

CNL Fund Advisors Company

450 South Orange Avenue

Orlando, FL. 32801

Attention: Paul Saint-Pierre, Chief Financial Officer

Telephone: (866) 745-3797

Facsimile: (407) 540-7653

 

If to the Custodian, then:

 

State Street Bank and Trust Company
200 Clarendon Street

Boston, MA.  02116
Attention: Gregory V. Nikiforow, Vice President 

Telephone: (617) 662-9085 

Facsimile: (617) 937-6033 

 



10. Termination.

 

(a) This Agreement may be terminated by (i) Party B with the prior written
consent of Party A, or (ii) Party A with the prior written consent of Party B.
The Custodian may terminate this Agreement upon sixty (60) days’ prior written
notice to the other parties. Upon termination of this Agreement, if obligations
of Party B to Party A under the Master Agreement still exist, any Collateral in
the Collateral Accounts will, subject to any reserves reasonably established by
the Custodian to secure any liabilities secured by any security interest or
right of recoupment or setoff in favor of the Custodian, be transferred to a
successor custodian designated jointly in writing by Party A and Party B. If no
joint designation is made on or before the last day of such 60-day period, the
Custodian, Party A or Party B may petition a court of competent jurisdiction for
the appointment of a successor Custodian.

 

(b) Upon termination of this Agreement, if no obligations of Party B to Party A
under the Master Agreement exist, Party A will have no further right to
originate instructions or entitlement orders concerning the Collateral or the
Collateral Accounts, and the rights of Party B concerning the Collateral and the
Collateral Accounts shall be governed by the Custodian Agreement.

 

(c) Termination will not affect any rights created or obligations incurred under
this Agreement prior to termination. This Section and Sections 5, 6, 7, 11 and
12 will survive the termination of this Agreement.

 

11. Limited Recourse to Party B. This Agreement is being executed on behalf of
Party B by an authorized trustee or officer of Party B acting in such capacity
and not individually. Any recourse of the Custodian or Party A for the
obligations of Party B under this Agreement are limited to the assets and
property of Party B.

 

12. Successors and Assigns. This Agreement will be binding upon the parties and
their respective successors and assigns. The Custodian may transfer its rights
and duties under this Agreement to any

successor to the Custodian under the Custodian Agreement. Otherwise, this
Agreement may not be assigned without the written consent of all parties.

 

6

 



13. Governing Law; Jury Trial Waiver; Waiver of Immunity. This Agreement is
governed by the laws of the Commonwealth of Massachusetts, without giving effect
to any conflict of laws rules. To the extent permitted by law, each party waives
any right to trial by jury in any legal proceeding arising out of or relating to
this Agreement. If in any jurisdiction Party A or Party B may now or hereafter
be entitled to claim, for itself or its assets, immunity from suit, attachment
(before or after judgment) or other legal process, the party irrevocably agrees
not to claim, and hereby waives, such immunity.

 

14. Miscellaneous. No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties hereto. If
any provision of this Agreement is held illegal, void or unenforceable, the
remainder of this Agreement will remain in effect. Any headings appearing on
this Agreement are for convenience only and do not affect the interpretation of
this Agreement. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement. Counterparts may be
executed in either original or electronically transmitted form (e.g., faxes or
emailed portable document format (PDF) form), and the parties hereby adopt as
original any signatures received via electronically transmitted form. This
Agreement supersedes and terminates, as of the date hereof, all prior Control
Agreements, or similar agreements, among Party A, Party B and Custodian relating
to the Master Agreement or any predecessor ISDA master agreement.

 

15. No Implied Waivers; Remedies Not Exclusive. No failure by Party A to
exercise, and no delay in exercising and no course of dealing with respect to,
any right or remedy under this Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise by Party A of any right or remedy under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right or remedy. The rights and remedies specified this Agreement are
cumulative and are not exclusive of any other rights or remedies provided by
law.

 

16. Representations and Warranties.

 

(a) Party B hereby represents and warrants to Party A and the Custodian as
follows:

(i)Party B has been duly formed and is validly existing and in good standing
under the laws of its jurisdiction of incorporation/formation and has the full
power and authority to execute, deliver and perform this Agreement and all
obligations required hereunder and has taken all necessary action to authorize
this Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and the performances of all obligations imposed
upon it hereunder. No consent of any other person including, without limitation,
shareholders and creditors of Party B, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by Party B in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and the obligations imposed upon it
hereunder. This Agreement constitutes, and each instrument or document required
hereunder, when executed and delivered by Party B and all other parties
hereunder, will constitute, the legally valid and binding obligations of Party B
enforceable against Party B in accordance with their terms subject, as to
enforcement, (a) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to Party B and (b) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(ii)The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on Party B, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on Party B, or
the governing instruments of, or any securities issued by, Party B or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which Party B is a party or by which Party B or any of its assets
may be bound and will not result in, or require, the creation or imposition of
any lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contract or other agreement, instrument
or undertaking.



7

 

 

(b) The Custodian hereby represents and warrants to Party A and Party B as
follows:

 

(i)The Custodian is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and has the power to execute,
deliver and perform this Agreement and has taken all necessary entity action to
authorize such execution, delivery and performance.



(ii)The execution delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on Custodian, or any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to Custodian or any contractual restriction binding on or
affecting Custodian.

 

(iii)The Custodian is qualified to act as a custodian under Section 17(f) of the
Investment Company Act of 1940, as amended.

 

(c) Party A hereby represents and warrants to Party B and the Custodian as
follows:

 

(ii)Party A is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing, and has the power to execute, deliver and perform this
Agreement and has taken all necessary entity action to authorize such execution,
delivery and performance.

(iii)The execution delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on Party A, or any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to Party A or any contractual restriction binding on or
affecting Party A.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

8

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 



HALIFAX FUNDING LLC       By: Corporate Capital Trust, Inc., its Designated
Manager             By: /s/ Paul S. Saint-Pierre



Name: Paul S. Saint-Pierre   Title: Chief Financial Officer   

 

 





THE BANK OF NOVA SCOTIA         By:



/s/ Ronny Sirizzott Name:   Ronny Sirizzott Title:   Director

 

 









STATE STREET BANK AND TRUST COMPANY           By: /s/ Michael F. Rogers Name:  
 Michael F. Rogers  Title:   Executive Vice President

 

 

9

 

Exhibit A

 

To

 

Control Agreement among HALIFAX FUNDING LLC,

THE BANK OF NOVA scotia,

and State Street Bank and Trust Company

Dated as of July 22, 2013

 

 

AUTHORIZED PERSONS FOR [PARTY A]

 

State Street Bank and Trust Company is directed to accept and act upon written
instructions or entitlement orders received from any one of the following
persons at The Bank of Nova Scotia:

 

 

 

Name

 

Telephone/Facsimile Signature 1.

1. Telephone

Facsimile

1.  _____________________ 2.

2. Telephone

Facsimile

2.  _____________________ 3.

3. Telephone

Facsimile

3.  _____________________ 4.

4. Telephone

Facsimile

4.  _____________________ 5.

5. Telephone

Facsimile

5.  ______________________

 

 











STATE STREET BANK AND TRUST COMPANY     Authorized By:    

as authorized agent of The Bank of Nova Scotia

        Name:           Title:         Date:    

 





10

 

 

Exhibit B

 

 

[Letterhead of The Bank of Nova Scotia]

Date: ______________

State Street Bank and Trust Company
200 Clarendon Street

Boston, MA.  02116
Attention: Gregory V. Nikiforow

 

RE: Halifax Funding LLC

 

NOTICE OF EXCLUSIVE CONTROL

 

We hereby instruct you pursuant to the terms of that certain Control Agreement
dated as of July 22, 2013 (as from time to time amended and supplemented, the
“Control Agreement”) among the undersigned, Halifax Funding LLC (“Party B”) and
you, as the Custodian, that you (i) will not follow any instructions or
entitlement orders of the specific Party B listed above with respect to the
Collateral or the Collateral Accounts held by you for such Party B, and (ii)
unless and until otherwise expressly instructed by the undersigned, will
exclusively follow the entitlement orders and instructions of the undersigned
with respect to such Collateral or such Collateral Accounts. 



    Very truly yours,           The Bank of Nova Scotia                 By:    
Authorized Signatory      





  cc: [Investment manager]

 



11

 

